              Case 1:20-cv-04676-LGS Document 18 Filed 07/31/20 Page 1 of 1

                                                                                 Seyfarth Shaw LLP
                                                                                  620 Eighth Avenue
                                                                           New York, New York 10018
                                                                                    T (212) 218-5500
                                                                                    F (212) 218-5526

                                                                                lalmon@seyfarth.com
                                                                                    T (212) 218-6480

                                                                                   www.seyfarth.com


July 31, 2020
                                  Application GRANTED. Defendants shall answer, move or otherwise
VIA ECF                           respond to the Complaint by September 25, 2020.

The Honorable Lorna Schofield Dated: July 31, 2020
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:     Bautista v. Chanel, Inc., et al., Case No. 1:20-cv-04676-LGS

Dear Judge Schofield:

Our Firm represents Defendants Chanel, Inc. and Julie Papaioannou (“Defendants”) in the
above-referenced action. Consistent with Your Honor’s Individual Rules and Procedures and
Local Rule 7.1(d), we submit this letter on behalf of all parties to respectfully request an
extension of Defendants’ deadline to respond to Plaintiff’s Complaint from August 17, 2020 to
September 25, 2020.

Plaintiff Miguel Bautista requested that our Firm accept service of the Complaint on behalf of
Defendants. Defendants authorized our Firm to do so, and we accepted service on their behalf
as of July 27, 2020, without waiver of any objections except as to service. In exchange for
Defendants’ agreement to accept service, Plaintiff agreed to an extension of Defendants’
deadline to respond to the Complaint to September 25, 2020.

The parties have not requested any prior extensions.

We thank the Court for its consideration of this request.

                                             Respectfully submitted,

                                             SEYFARTH SHAW LLP


                                             /s/ Mary Ahrens Vadasz


                                             Lorie Almon
                                             Mary Ahrens Vadasz

cc:     Scott Simpson (via ECF)
        Raya Saksouk (via ECF)


65097226v.2
